         Case: 2:18-cv-00692-MHW-EPD Doc #: 97 Filed: 06/27/19 Page: 1 of 1 PAGEID #: 588
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 SouthernDistrict
                                             __________   Districtofof__________
                                                                       Ohio


      MICHAEL DISABATO AND JOHN DOES 1-36,                     )
                             Plaintiff                         )
                                v.                             )      Case No.     2:19-cv-02237
            THE OHIO STATE UNIVERSITY,                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          MICHAEL DISABATO AND JOHN DOES 1-36,                                                                         .


Date:          06/27/2019                                                              /s/ Richard W. Schulte
                                                                                         Attorney’s signature


                                                                             Richard W. Schulte - OH Bar # 0066031
                                                                                     Printed name and bar number
                                                                                       Wright & Schulte, LLC
                                                                                          865 S. Dixie Dr.
                                                                                       Vandalia, OH 45377

                                                                                               Address

                                                                                    rschulte@yourlegalhelp.com
                                                                                            E-mail address

                                                                                          (937) 435-7500
                                                                                          Telephone number

                                                                                          (937) 435-7511
                                                                                             FAX number
